25 F.3d 1059NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David Steven WEBB, Plaintiff-Appellant,v.L.E. SPRUILL, individually and in his capacity as a policeofficer for the City of Oklahoma, R.L., Defendant-Appellee.
No. 93-6263.
United States Court of Appeals, Tenth Circuit.
April 19, 1994.
ORDER AND JUDGMENT1

1
Before LOGAN and SETH, Circuit Judges, and KELLY,** District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff David Steven Webb appeals an adverse jury verdict on his claims against defendant, police officer L.E. Spruill.  Webb's suit also named as defendants the City of Oklahoma City, police officer Willie Edwards, and other unnamed police officers and jailers for the City of Oklahoma City.  These defendants were granted summary judgment, and Webb does not appeal those rulings.  Webb filed suit pursuant to 42 U.S.C.1983 against Spruill, alleging false arrest and seeking damages.  After a jury trial, verdict was had for Spruill and against Webb.


4
On appeal, Webb contends that two of the jury instructions presented at trial were "prejudicial, outcome determinative, confusing, and did not accurately set forth the applicable law in this case."   Appellant's Br. at 4. This court reviews de novo challenges to the propriety of jury instructions.   United States v. Harmon, 996 F.2d 256, 258 (10th Cir.1993).  We read and evaluate the jury instructions in their entirety,  United States v. Denny, 939 F.2d 1449, 1454 (10th Cir.1991), and determine whether the instructions "fairly, adequately, and correctly state the governing law and provide the jury with an ample understanding of the applicable principles of law and factual issues confronting them."   Id. Based on a review of the record as a whole, reversal is required only if we determine that the challenged jury instructions were erroneous and that such error was prejudicial to the plaintiff.   Street v. Parham, 929 F.2d 537, 539-40 (10th Cir.1991).


5
After careful review of the entire record provided this court on appeal, we conclude that Webb's arguments lack merit.  The challenged jury instructions fairly and accurately set out the law applicable to Webb's claims against Spruill.  The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Patrick F. Kelly, Chief Judge, United States District Court for the District of Kansas, sitting by designation